        Case: 2:21-cv-04098-EAS-KAJ Doc #: 1 Filed: 08/05/21 Page: 1 of 24 PAGEID #: 1




                    fHE    UNITED      STATES        DISTRICT     COURT     FOR       THE
                 SOUTHERN       DISTRICT       OF     OHIO    (COLUMBUS      DIVISION)

··········································,·······························
   3illy G. Asemani
   ECI-E/:,-339-096
  30420 Revells Neck Road
  Westover, Maryland 21890                                                l 21 .CV 4 0 98
  v.                                                  CIVIL ACTION NO.: •••
  Special Master
  U.S. Victims oi State Sponsored Terrorism Fund i.. ~ e                              S~~!
  5151 Blazer Parkway, Suite A
  Dublin, OH 43017                         MAGISTRATE JUDGE JOLSON
                                                                    .-
........................................................ ., ............,. . . • ·• • :t, ..: :,. ••·······
                                                                                                        ,..
                                                                                                       ..     ~




                                                                                   X-.c _:            r-..:>        _ •J
                                                                                  Ul-~./-            -
                                                                                  _.......           l>             •··. ..')
                                                                                                                            -

                                                                                  ·     ::;:!c ·     c:             .,,:c
                                                                                  :=, rriu;,         en            ~> ..
                                                                                  < :::ti--!                      ....... ::o '
                                 PRO     SE    COMPLAINT/PETITION                 •     :;;;!:~:
                                                                                  C'')c-;, :~~
                                                                                                     Ji           o'::Jr
                                                                                                                  "'T'l.'..i°!f...,
                                                                                  Ov;--·•            \:I                        ·i

                                              PURSUANT TO:                        ~;-~-:::·          ::              ~ %i ...
                                                                                  3:c."')c=-         .;:-          .. "'>
                                                                                  OiJ =f: .:;::: '   ••           ;;.j ; ..,
                                                     (1)                          c:.
                                                                                  v:,O-·I
                                                                                                                  -...,J.; ~ ;
                                                                                                                  -,,
                                                                                                     -.J

                            Titl,e 28, U.S. Code, Section 1331
                             (FEDERAL      QUESTION        JURISDICTION);
                                                     (2)
                            Title 28, U.S. Code, Section 2201
                               (OECLARA10RY JUDGMENTS              ACT);
                                                     (3)

                            Title 28, U.S. Coce, Se~tion 16~1
                                     (wRIT      OF    MANDAMUS);
                                                    AND
                        SWORN     AFFIDAVIT          IN    SUPPORT THEREOF
      Case: 2:21-cv-04098-EAS-KAJ Doc #: 1 Filed: 08/05/21 Page: 2 of 24 PAGEID #: 2


                                              -
                                               TABLE
                                                  ~-.--.•-.-•·   ---•-     .... .... _
                                                                    OF-•·-•~
                                                                         CONTENTS     .......--......

                                                                                                                                                         Page(s)
PRELIMINARY PRO SE STATEMENT·· · •••••••••••••·••·•·••••• 1-2
VENUE• • • • • • • • • • • • • • • • • • • • • • • • • · • • • · • • • • • • • • • • • • • • • • • • • • •                                                3
FACTUAL BACKGROUND AHD PROCEDURAL HISTORY••••••••••••·•• 4-11
THE COURT'S SUBJECT-MATTER JURISDICTION••••••••·••·•·•·· 12
FEDERAL QUESTION JURISDICTION••••••••••·•••···•• · ··••••• 13
DECLARATORY JUDGMENTS ACT••••••••····••·•·••··•••••••••• 14
WRIT OF MANDAMUS'!, l~~~t,,~ !.t ',~ •       • ,. • • • • • • • • • • • • • • • • • • • • • • • • • • • • • •                                            15

AN INSTRUCTIVE CASE••••··•·••··•••••··••·••••••••••••••• 16-17
DISCUSSION/ ARGUMENT•·••••·•••••••••••••• • ••••••·•••··• 18-22
RELIEF SOUGHT··••••••·•••••••••··•·•·•··                                                  111
                                                                                                •   •   •   •   •   •,   •   •   •   •   •   •   •   •   23

SWORN     AFFIDAVIT••·•••• • • • • • • • • • • • • • • • • • ,. • • • • · • • · · • • · • • • • 23
EXHIBITS A, B, & C• • • • • • • • • • • • • • • · · · • · · · · · • • · • • • • • • • • • • • N/A
      Case: 2:21-cv-04098-EAS-KAJ Doc #: 1 Filed: 08/05/21 Page: 3 of 24 PAGEID #: 3

                        .PRlliMINARY    PRO_ SE        STATEMENT
... ,. .... ' ................................. ............................. .
                                                  ,.



  The U. S. Supreme Court has only required that this complaint include
  "a short and plain statement of the claim showing that [plaintiff
  Asemani] is entitled to relief."         Leatherman v. Terrant, 507 U.S .
  163 (1993).    Furthermore, Asemani respectfully requests of the
  Honorable Court to construe his complaint liberally and to cure all
  procedural errors as adjudged by the Supreme Court in Haines v.
  Kerner, 404 U.S. 519 (1972);         see also   Love v. Pullman, 404 U.S .
  522 (1972)(''[t]echnicalities are particularly inappropriate in a
  statutory scheme in which layrnen,·unassisted by trained lawyers,
  initiate the process. ") .


  The High Court has unanimously held, in Haines, supra, that a prose
  complaint, "however inartfully pleaded," can only be dismissed if it
  appears "beyond doubt that plaintiff can prove no set of facts in
  support of his claim which would entitle him to relief."


  "[C]ourts traditionally view [prose] complaints[] with special
  judicial solicitude."      Weller v. Dept. of Social Services, 901 F.2d
  387 (4th Cir. 1990).      "A prose complaint should be viewed through
  the forgiving lens applicable to prose pleading s.''             Mitchell v.
  B.O.P., 587 F.3d 415    (n.c.   Cir. 2009).



                                         -1-
    Case: 2:21-cv-04098-EAS-KAJ Doc #: 1 Filed: 08/05/21 Page: 4 of 24 PAGEID #: 4



"A prose complaint should be deemed sufficient if it provides
reasonable notice of the theories presented.            This lenity in
pleading review is especially important as applied to an
incarcerated, prose litigant whose access to the courts is
narrowly circumscribed."       Conley v. Gibson, 355 U.S. 41 (1957) .


Asernani also respectfully urges the Court to apply the standards
in Burgos v. Hopkins, 4 F. 3d 787 (2d Cir. 1994)( 0 (p]ro se papers
should be interpreted to raise the strongest arguments that
they suggest."     See also    Setelle v. Gamble, 429 U.S. 97 (1976)
("Prose plaintiffs are held to less stringent standards than
formal pleadings drafted by lawyers.") .




                                        -2-
   Case: 2:21-cv-04098-EAS-KAJ Doc #: 1 Filed: 08/05/21 Page: 5 of 24 PAGEID #: 5



                                     VENUE
                                     ---·

Title 28, U.S. Code, Section 1391 (''Venue generally") provides;
in pertinent part:


                "A civil action may be brought in -- []
                   a judicial district[] in which any
                   defendant is subject to the court's
                   personal jurisdiction with respect
                               to such action."


Defendant/respondent Special Master ''is subject to the court's
personal jurisdiction with respect to [this] action."              Accordingly,
venue is proper in this judicial district .




                                       -3-
     Case: 2:21-cv-04098-EAS-KAJ Doc #: 1 Filed: 08/05/21 Page: 6 of 24 PAGEID #: 6




Title 28 , U.S. Code 1605A ( "Terrorism Exception to the Jurisdictional
Immunity of a Foreign State"), as amended/updated by the ''National
Defense Authorization Act of 2008," states; in part:


     ~A foreign state shall not be immune from the jurisdiction

                of courts of the United States      OR OF THE STATES
        in any case[] in which money damages are sought against
     a foreign state for personal injury[] that was caused by an

                     act of torture[.]"       (Emphasis added .)


See also        Markazi v. Peterson, U.S. WL 1574580 (2016)("The FSIA
[Foreign Sovereign Immunities Act] provides the sole basis for
obtaining jurisdiction over a foreign state IN THE COURTS OF THIS
COUNTRY.");        Walker v. Congo, 415 F.3d 413 (5th Cir. 2005)("[T]he
FSIA sets forth the sole and exclusive stand~rds to be used to
resolve all sovereign immunity issues raised IN FEDERAL AND STATE
COURTS.'' ) ;     see analogously   Southern ... v. Robinson, 675 F.2d 94
(5th Cir. 1982)("[F]ederal jurisdiction over §1983 claims is not
exclusive, but is concurrent, and state action can be brought
under §1983. ") .




                                        -4-
    Case: 2:21-cv-04098-EAS-KAJ Doc #: 1 Filed: 08/05/21 Page: 7 of 24 PAGEID #: 7


Premised on the congressional intent, that actions against foreign
states (specifically, a Section 1605A complaint for torture) may be
brought in state-courts, in 2010, Asemani commenced such proceeding
in the Circuit Court of Maryland for Allegany County;· which, in 2016,
culminated in a $4,000,000.00 compensatory judgment against the
Islamic Republic of Iran.       See    Exhibit A.


Exhibit B comprises of the pleading-portion of ''PLAINTIFF'S
PRE-TRIAL STATEMENT" (in said case).          Under "JURISDICTION,"
in that pleading, Title 28, U.S. Code §1605A was explicitly cited
as the source of such jurisdiction.


Exhibit C is a copy of Title 34, U. S. Code §20144 (''Jus tice for
                                                                   It
United States Victims of State Sponsored Terrorism Act" ), which was
enacted on December 18, 2015, five years after Asemani ' s initiation
of his state-court case, and a few months prior to his obtainment
of the judgment against Iran.


Said statute (§20144) limited its reach only to claims (such as
Asemani's) "arising from acts[] under section 1605A[.]" Id.
Moreover, §20144 narrowed its applicability to judgments ''issued
by a United States district court[] against a state sponsor of
terrorism[,]" making no mention of the fact that FSIA allows
§1605A actions to be brought in both federal and state courts .
By doing so, Congress made state-court §1605A judgments, without
    ~                                                                        ~
refe~ing to the same, ineligible for compensation from the Fund.


                                      -5-
   Case: 2:21-cv-04098-EAS-KAJ Doc #: 1 Filed: 08/05/21 Page: 8 of 24 PAGEID #: 8



 Whether such provision (excluding state-court §1605A judgments from
 §20144) is constitutional or not is NOT the focus of the instant
 complaint.    However, it is noteworthy that (farseeing potential
 constitutional conflicts, with respect to §20144 as a whole), the
 "Severability" subsection of §20144 holds that


          "[t]he provisions of this section are severable.
   If any provision of this section , OR ANY APPLICATION THEREOF,
   is found unconstitutional, that finding shall not affect any
   provision or ap:plication of this section not so adjudicated."
                          (Emphasis added.)

For the sake of Asemani ' s claim(s) within this complaint's context,
he will make no arguments against the constitutional validity of
any portion of §20144.      Both him and the Special Master should be
bound to every reasonable inter~retation of said statute.               See
FCC v. Beach Comms, Inc., 508 U.S. 307 (1993)("[A] legislative choice
is not subject to courtroom fact-finding[, and] the courts [are not
in a position] to judge the wisdom, fairness , or logic of the
legislative choices." ) .


It is the "or any application thereof" language in the abovecited
severability subsection of §20144 that this complaint is about.
As it will be expounded upon shortly, Asernani's grievance is with
how the Special Master is impermissibly applying a particular
provision of §20144; thus, prospectively, disqualifying Asemani's
§1605A judgment from compensation from the Fund.


                                      -6-
    Case: 2:21-cv-04098-EAS-KAJ Doc #: 1 Filed: 08/05/21 Page: 9 of 24 PAGEID #: 9



Subsequent to securing the §1605A judgment from state-court , Asemani
applied to the Special Master/Fund for compensation.               Justifiably,
though, his claim was denied, because the judgment in question was
not issued by a U.S. district court, as is demanded by §20144.


Another provision in §20144 dict.{es that "the Special Master's
decision[, respecting denial of an application to the Fund]
is final and nonreviewable. •          Id .    Asemani has no qualms with that
clause either.     The present case is NOT a request to review the
Special Master ' s declaration that Asemani's state-court judgment
did not qualify for compensation.


                             11
Searching for a path to           federalizen his §1605A state-court judgment,
in order to bring it into compliance with §20144's "U.S. district
court" requirement, Asemani, literally, spent hundreds of hours
conducting legal research (since 2016, to the best of his prose
abilities) until he came across GE .Betz v. Zee, 718 F.3d 615 (7th
Cir. 2013).    He stumbled upon Betz, indirectly, while reviewing
Caballero v. Colombia, 945 F.3d 1270 (10th Cir. 2019)("Federal
courts disagree on whether a state-court judgment may be registered
in a federal district court under §1963. '') +


Caballero cites Betz as an example of a federal circuit court ,
where it is held that state-court judgments are not barred by §1963.



                                         -7-
   Case: 2:21-cv-04098-EAS-KAJ Doc #: 1 Filed: 08/05/21 Page: 10 of 24 PAGEID #: 10



  Consulting with Betz, supra, Asemani discovered the below
  statements in said opinion:


   "Although the language of §1963 is somewhat ambiguous, GE Betz's
  interpretation requires reading additional words into the statute.
GE Betz insists that §1963 explicitly aliows for the registration of
 federal court judgments, and thus, implicitly bars the registration
 of state court judgments. But we note that NEITHER THE WORD'STATE'
          NOR THE WORD 'FEDERAL' APPEAR IN THE TEXT OF §1963."

 "Thus , it is not clear that the language of §1963 refers soley to
  judgments rendered by federal courts[.] SECTION 1963 COULD HAVE
    SAID 'ONLY A JUDGMENT[] ENTERED IN ANY[] DISTRICT COURT[,]
                MAY BE REGISTERED'-BUT IT DOES NOT.II

 "A court has no right, in the guise of construction of an act, to
   either add words or eliminate words fr9m the language used by
  congress. We have no right to add words into the text if §1963,
  and we certainly have no right to add a restriction that is not
 already there.'' Id. ( Emphasis added-"".Internal citations omitted. )


Armed with that knowledge, and the 7th Circuit's position (in Betz)
on how a state-court judgment could be converted into a federal
judgment, Asemani subrni t ted a ''PRO SE PETITION TO REGISTER A STATE-
COURT JUDGMENT AND MEMORANDUM OF LAW IN SUPPORT THEREOF," to the
U.S. District Court for the Central District of Illinois (Urbana
Division), which is, of course, bound by 7th Circuit precedents .
On March 31, 2021, Asemani's §1605A state-court judgment was
registered by said court.        See   Asemani v. The Islamic Republic
of Iran, Civil Action No.:        2:21-mc-02004-CSB~EIL.


                                       -8-
      Case: 2:21-cv-04098-EAS-KAJ Doc #: 1 Filed: 08/05/21 Page: 11 of 24 PAGEID #: 11



  Just as different federal circµits differ in their interpretation
  of §1963, they also have different opinions on what a registered
  judgment entails.              Therefore, Asemani reviewed all the federal
  circuits ' decisions on §1963 for the one circuit .with the strongest
  stance on the import of a registered judgment.                              Such exhaustive
  effort led Asemani to Del Prado v. B.N. Development, 602 F.3d 660
  (5th Cir. 2010).             The following are verbatim excerpts from Prado,

  minus the internal citations:

   "[R]egistered judgments are to be given the same effect as rendered jlliigments[.]
Our cases concerning registered judgments also support the principal that a registered
   judgment has 'the same effect as a .rendered judgment. [U]nder the. plain V!nguag.e.
  of §1963[, tbe pL.,intiff's] r.,;:gistration .of the[] final judgment in the Northern
 Distdct cf [l ll] is treat.ad as a final judgment of the north2rn District of T1xas."

  "We simply ,:.9.nnot read the plai,l language. of thr~ final sentence of §1963 . [] any \h:y
        oth.::r th~ ss equating registrf-tion \vith & new judgment:_on-jud.gment[~J If
          registratio!'l is to hav2 the sam2. effect % a: judgment, it ri!ust mPAl1
 that and not somsthir.g sl:3~. [J To restrict r~gistr;.. tion to a procedurc,l. []d-3v"ice[,;]
   woul;.. give t,,e worus of t.::ie st,.tute a leaser <;t.:1tus tna,-, t~1eir plain .:l("'.w1i.ag u.-d
         t) ::ru:-r-,.e r~istr~•tion som~t:1ing fe: inf-~ior to r,. jwg;i,ent o~i jucgu,..:mt. •·

    [R]~istering a jud~nt under §1S53 is ~ie famctiorul equivalent of o:.;.tai0i.lig
   a new jt.K.twnent o..: tbr..~1s terlng ccurt. [) A .ce1:)sc.ere, jur..p~:tt i,s equivale.'lt
      t-, a r.:?W feceral jrdp;oeot ..1vtaitl:;.i cy fill..,:; ~tt ind~~t ; :~t:i.on on tiv.:!
       ori,_,µ.ial ju:Jgnent; it a .s t:1e 13,a-r.,'3_ s~atus a:; ..i jo~i,st on a ju:.~:n~.1t. ·

    •·[A]rg..iing ln!lt   3   reg.isterE>G judgment is \ll'l£•.fcr:.,~,Jl: f~r rr.,-ocoourL:l ceas~ns
is ao 3ttack on ti1e e-- ,forcea~illty of :my t>e ;isterEY-.. jud~~-mt \.mcLr §1~SS. {] Be~use
  the Illinois re ~stsred jv-~.?;f1~t was e<f-.,ivaiei'tt to a new fe:i.~al ju,·,gnent .ri.:;..1 ti,e
 .sam:: St3.tus as a jur·g:nent on ., jocgr.i~t, it was al~o ~•.,pabl~ of .:>.~i~ ~.:ssi~ly
                          regi stered and ~nf ~,re.~ under 6...,17'1~ t.
                                                                      • ·u
                                                                     r-✓-.~
                                                                         J




                                                   -9-
         Case: 2:21-cv-04098-EAS-KAJ Doc #: 1 Filed: 08/05/21 Page: 12 of 24 PAGEID #: 12



           " (A] reg:tstered j1idgme.rtt is 'e".:lteced' pursuant ro FED.           -a.   ClV. P. 58.
           Upo!'.l   r~zi.s trr:tio~ i~ '.texu, -:he Illinois .t'2::;i iterK' ju.:}~-nent \.I~ filecl
           iu tne Horthera 1Jist.ric1. of Texas by the ~le.ck of Court. 1, was t:1~P
           givt:'1 -~ doc::et nun,~ by thP. Clerk :if Co1rt :.'.or tlia iiort'.le~11 Distri.!.t
               of 'te:ims. 'fo.:re.nfter, 'foe lllinois jwgr.2,-.~1t was ii.ll'Jt.:xe~ iii t!-\~
          judg.-nent inomc. As the re'i!is!":r•·ti.0·1 procec:'1.t.<:re in t'1a rtortha1:n Distric.i..
               of Tax.as ma.i.CeS ~ltar, thd sa.1= vroced11rea ace useJ. ;-.o ',;anter' :.:1
              resistere-..; juc.gnent Elf are uc;e,._;_ to I d,';t,a,c:' .:.a .:end?~: ja.~~-Ft •.

                                             b_. Prado,        supra

                                                                          0
R~lyin 6 on Prada, Asemani (on July 13, 2021)                                 suzcessively z:egistu-ec.''
hi::1 Illinois re~lstar~d jucig~1c.:>nt (cit~d -.=a:i:lier) in                       t'}c.!   U• .:-,. Dist::-i-:~t
Co1irt f<>..: ti1e Northern Di~ !:rict of 1exas (Lubbozk Divisio~··); sae
                                                                                                     -
A.semani v. 'Ihe Islami,c. J.ej.>ublic of Ira~; , ~ivil P.etiot.1 No.:
D-'l"XN-5-21-MC.-000004-vOl.



'IA".!    "case o.;: controvers1," whicn aas pr-:>1,1 ptecl tai;; 1;rr~~~m9ti ve
:.omp.1.,1L1t, i , the S,;>~.icL:11 ~-lst~r'? p::>sitiou 0 ..1 §1963, wi'lic.n ls



it: the te1;.t of §20144.                   ~uch :.ontrov~rsy exists ,~oe to a July 17 ,
2020 co.crespon,~.en::.E t;1.:lt As.1mani has rcc.aivecl fr-:>m t:'l~ Spe~ial

Haster1,i otfic.~ ( .i n res;.)O0f!:! to ~1is inquiry into saia off1;:.~• ~

opinion on rai;ister•t' jt.s..:.i-:).ne .its ,            as tb~y rel..lti! to fu'l:., eli~it..-ilitf~•


Asemani curr.:ntly doas :.t ot have a i'>-3nc:1n~ !.::.l.:\1;11 i.Jelor~ tile !!pec.it:il
M-:.;.st?.r.         t,s~ma~i   n.9,3   not meo9 a ·cleia1 t~ th~ Spi::!C.ial t,,;as tcr f ::,c
comi>!:.nsatio:t bas~d o., th~ nr...ly obtain.~(! jud3ment from th'1 U.S.
district :.ourt ir, '.;.e,v1s, b,.•c1.usG a c~ctnin (,:.mt.il                     o( ttl•·     sa""l~ { i..Ja.,rnd




                                                        -10-
  Case: 2:21-cv-04098-EAS-KAJ Doc #: 1 Filed: 08/05/21 Page: 13 of 24 PAGEID #: 13



What follows are the exact statements that appi;ar in the Special
Master's Office 1 s 7/17/20 l~tter to Asemani:


''[R]egistration of a judgment alone does not ai.1tomatically convert
      the original judgment into an enforceable judgment in the
       receiving jurisdiction, even when both jurisciictions are
                           federal courts. ''

     ''The registration of [a] state court judgment in a federal
       district court[] does not satisfy the[] Fund statute's
               requirements for a qualifying judgment . n

  "You must seek a federal district court judgment to qualify for
   the[] Fund. Registration of a state · court judgment does not
         substitute for the required [] final judgment[]
           issued by a United States district court[.]"




                                     -11-
      Case: 2:21-cv-04098-EAS-KAJ Doc #: 1 Filed: 08/05/21 Page: 14 of 24 PAGEID #: 14



                   THE   COURT'S__ SUBJECT_:-MAT_'!'E~. JUR~.$.PICT_!O?i



 Three statutes, in concert, authorize this Honorable Court to grant
 Asemani the relief he is seeking ; they are:


 28   u.s.c.    §1331 (Federal Question Jurisdiction) :
           ';The distric. t courts ~shall have original jurisdiction
               of all civil actions arising under the Constitution,
                    laws, or treaties of the United States . ' '

 28 U.S.C. §2201 (Declaratory Judgments Act):

        ''In a case of actual controversy within its jurisdiction[ , ]
           any court of the Unite~ States, upon the filing of an
           appropriate pleading, may declai:e the rights and other
            legal relations of any int~rested party seeking such
           declaration, whether or not further relief is or could
         be sought. Any such declaration shall have the force and
               effect of a final judgment or decree and shall
                           be reviewable as such. &

 28   u. s.c. §1361:

               HAction to compel an officer of the t:Jnited States
                             to perform his du_t'yr 1

 nThe district courts shall have original jurisdiction in the nature
      of mandamus to compel an officer or employee of the United
States or any agency thereof to perform a duty owed to the plaintiff."




                                            -12-
    Case: 2:21-cv-04098-EAS-KAJ Doc #: 1 Filed: 08/05/21 Page: 15 of 24 PAGEID #: 15



                        TITLE 28 U.S. GOSE, SECTION 1331
                       (FEDERAL    QUESTION      JURISDICTION)


 No t surprisingly , the 5th Circuit has had occasion to address its
 standards for what constitutes a "federal question," for Jurisdictional
 purposes.     In Harndi v. Napolitano, 620 F.3d 615 (6th Cir. 2010), it
 held that "[a] plaintiff properly invokes §1331 jurisdiction when
 she pleads a colorable claim 'arising under' the Constitution or
 laws of the United states[, citi~g] Arbaugh v. Y.&H. Corp., 546 U.S.
 500[] (2006).[]      This requirement of substantiality or non-frivolousness
 of the federal question refers to whether there is any legal
 substance to the position the plaintiff is presenting.''                  Id.


 There is no specific statute allowing Asemani to assert the claims
 that he has presented in this complaint.            That is · exactly where §1331
 is intended to provide jurisdictional coverage.    See Honicker v. Hendrie, 605 F.2d
 556 (6th Cir. 1S79)(Section 1331 is available only in absenca of specific statute
 authorizing review in a particular court.)   See also <llase v.   JP   1-'brgan, 2012
 U.S. App. LEXIS (6th Cir. ):

   "In order to triggPr fe<1eral-question juriscliction tmder §1331, a lawsuit must
   satisfy the well-pleaded complaint rule. Under this rule, a federal question
   must appear on the face of the complaint ratheV, than as pa.rt of a. defense."

 See also Hu. v. Holder, 335 Fed.Appx. 510 (6th Cir. '2009)("To come within our
jurisdiction, a petitioner need only establish a 'colorable' constitutional
question.[] To be colorable[,] the alleged violation need not be substantial,
 but the claim must have some possible validity.").



                                          -13-
   Case: 2:21-cv-04098-EAS-KAJ Doc #: 1 Filed: 08/05/21 Page: 16 of 24 PAGEID #: 16


                       TITLE 28 U.. S.CODE, SECTION 2201
                         (DECLARATORY      JUDGMENTS     ACT)


 In National Bank of Detroit v. Wayne Oakland Bank, 252 F.2d 537
 (6th Cir. 1958), the following highly-relevant (to Asemani's claims )
decision was made:       "Whether rights of party are infringed by exertion

of unauthorized federal administrative power, party has standing and
is entitled to have such controversy adjudicated [by means of §2201]. Id.


See also Cornelius v. Parina, 521 F.2d .1401 (6th Cir. 1975)(Question in each case is
whether facts alleged, under·all circumstances, show that there is controversy
between parties having adverse legal interests, of sufficient reality to warrant
issuance of a declaratory judgment); · Northland v. Stewart, 327 F. 3d l~48 ( 6th Cir.
2003)(Exercise of declaratory judgment jurisdiction was proper; declaratory
judgment would have settled the controversy, and was not sought for improper
litigation purposes);. Hein v. Freedom from Religion Found, Inc., 551 U.S. 587
(2007)(The words ncasen and "controversy" limit business of f ederal courts
to questions presented in adversary context and in form historically viewed

as capable of resolution through judicial process.).


See especially <11.ase v. JP Morgan, 2012 U.S. App. LEXIS (6th Cir.):
    11
      In the declaratory judgment context, whether a federal question exists
        is determined by reference to a hypothetical non-declaratory suit[]
         betueen the same parties; if a federal question would appear in
            the complaint in this hypothetical suit, . federal question
                  exists over the declaratory-judgment action."
                                       Id.



                                       -14-
      Case: 2:21-cv-04098-EAS-KAJ Doc #: 1 Filed: 08/05/21 Page: 17 of 24 PAGEID #: 17



                        TITLE 2A, U.S. CODE~ SECTION 1631
                                 (WRIT   OF     MANDAMUS)


The Special Master is "an officevor employee of the United States[,]"
for the purposes of §1361.           This Court has the authority "in the
nature of mandamus to .compel [the Special Master] to perform a
duty owed to" Asemani.          That duty is to allow compensaticm to
Asemani, because he is now a holder of a §1605A judgment, issued
by a U.S. district court; as required by §20144.                The Special
masLer has no ~iscretion to overrule Prada, supra.


See     Bowen v. Michigan, 476 US 667 (1986) :


         "We ordinarily presume that Congress intends the executive
               to obey its statutory commands and, accordingly,
                   that it expects the courts to grant relief
                        when an executive agency violates
                                   such a command. 11
                                           Id.




                                         -15-
      Case: 2:21-cv-04098-EAS-KAJ Doc #: 1 Filed: 08/05/21 Page: 18 of 24 PAGEID #: 18



           AN INSTRUCTIVE CASE AGAINST A DIFFERENT SPECIAL MASTER
             (Colaio v. Feinberg, 262 F.Supp.2d 262 (SONY 2003) }


j ust like Asemani here, the "plaintiffs (in Colaio, supra were ]
not complaining about any final det erminations by the Special
Master . []     Plaintiffs ' tomplaints concern[ed] the legality[]
of the interpretive [] policies adopted by the Special Master. '' Id.


"Congress granted the Special Master the [] discretion [] to
evaluate claims on individualized basis to fulfill the
congressional policy of providing compensation to the [] victims[.]
[The] preliminary question posed[] is the nature and scope of
the power delegated by Congress to[] the Special Master. ''                      Id.


11
     1n determining whether the agency's interpretation of a statu te
is lawful, courts apply th~ tw0-step Chevron analysis:                    1)     If
Congress has directly spoken to the precise question at issue
in the text of the statute, the text governs; or 2)                 If the
statute is silent or ambiguous with respect to the specific
issue, then the court reviews whether the agency's answer is
based on a permissible cons t"ruction of the statute.[]


HThus, a court must firsi: decide whether the statute unambiguously
forbids the agency's iuterpretation, and if not, whether the
interpretation, for ot her reasons, exceeds the bounds               0%    the
permissible.       [citing] Barnhart v. Walton, 535 U. S. -212 [] ( 2002)." Id.


                                             -lo-
         Case: 2:21-cv-04098-EAS-KAJ Doc #: 1 Filed: 08/05/21 Page: 19 of 24 PAGEID #: 19



ncourts may review methods used by an agency despite the existence
of statutory language prohibiting the review of agency decisions
on individual cases[,] because the jurisdictional bar applie[s]
to direct review of individual denials[·] by the agency, rather
than by general collateral challenges to unconstitutional
practices and policies used by the agency in processing
applications[.]


    1
'       [A] district court may·exercise jurisdiction to adjudicate
pattern-or-practice claims[~] as opposed to individual d~nials[.]
Claims that a statutory mandate or constitutional guarantee has
been violated, or that the Special Master has exceeded the scope
of the delegated authority, are appropriate matters for judicial
review         See [Le e dom v.] Kyne , 358 U.S. (1958 ) . 11     Id.
( Internal citations omitted. )




                                             -17-
        Case: 2:21-cv-04098-EAS-KAJ Doc #: 1 Filed: 08/05/21 Page: 20 of 24 PAGEID #: 20



                                  DISCUSSION/ ARGUMENT


"[Section 1605A] imposes a single , federal standard to be applied
uniformly by both sta te and federal courts hearing claims brought
ag a inst fo reign sta tes.''        Verlinden v. Centra l Bank of Nigeria ,
461 US 430.         Yet, in its wisdom, when Congress enacted §20144,
it left-out state-court §1 605A judgments ·for compensation!


Not just that, Congress did not even provide a provision (in §20144) .
permitting state-court judgmen t-creditors (like Asemani), \1hose
cases were initiated prior to the passage of §20144, to be exempt
from the -requirement that the only way they may be compensated
is to hold a final judgment from a U.S. district court .


Despite tho s e ma jor setbac ks , wh ich are NOT being contested in this
complaint, As emani "ponderously traipse[d] through the 50 states,
                                                 J.

asking whether each would entertain°"his a ttempt at federalizin g
his state-court judgment.-!:- See           Mwani v . Ben Laden, 417 F . 3d1
(D.c. Cir. 2005 ).


0
    A   judgment creditor may bring an action to enforce a judgment
in any district court. ''          Peterson v. Iran, 627 F.3d 1117 (9th
Cir. 2010).         So, Asemani did; finding Bet z and Prada, supra ,
and legally using those precedents to turn his sta te-court
judgm-e.nt into a federa l one.



                                             -18-
   Case: 2:21-cv-04098-EAS-KAJ Doc #: 1 Filed: 08/05/21 Page: 21 of 24 PAGEID #: 21



''Absent congressional direction t6 the contrary, words in statutes
are to be construed according to their ordinary, contemporary,
common meanings."        Pioneer v. Brunswick, 507 U.S. 380 (19 S3) .


Section 20144 1 s "ordinary, contemporary, ~ommon meaning," as it
concerns its reference to a "U.S. district court," is appropriately
left to the highest authority in any federal district ; the
corresponding U.S. Court of Appeals, to decide whether a ·v e~is'tereJ
judgment constitutes a rendered judgment by one of the district
courts under its wings .        Congress has not delegated to the Special
Mast2r the discretion to disgree with a governing case (Prada,
                                                                      ,,
supra) , issued by the 5th Circuit , which ans\Jers the district
court~f question
             •
                 in Asemani s f avor.
                                V
                                              The Special Master cannot
invent new requirements and add them to §2.0144, where Congress
made no suG,h addition .


" Our t as k is to give effect to the will of Congress, and where its
will h as be~n expressed in reasonably plain t~rms, that langauge
must ordinarily be regarded as conclusive.u               Negons ot t ·v. Samue ls,
507 U. S. 99 (1993).


The Special Master may not, under any circumstance, add or subtract from the

"reasonably plain terms" of §20144.    Nowhere in said statute Congre~        s
decreed tha.t irrespective of what form of U.S. di:::trict court judgment a
claimant presents for compensation, if the action was originally coomenced in
state-:court, then it is precludeC::. from being a qualified claim.


                                            -19-
    Case: 2:21-cv-04098-EAS-KAJ Doc #: 1 Filed: 08/05/21 Page: 22 of 24 PAGEID #: 22



See also    Mausler v. JP Morgan , 740 F.Supp.2d 525 (SONY 2010)
(Recognizing that Congress' purpose is to "deal comprehensively
with the problem of enforcement of judgments rendered on behalf
of victims of terrorism. ") .


Asemani is not asking this Court to instruct the Special master
to excuse him from what §20144 dernans; he is simply requesting
that the Special Master be constrained to his/her delegated
authority, which does not include reading something in §20144
that is not there.


Congress has made its intention abundantly clear in §20144.
                                                                 11
The · Special master cannot override such intention.                  Congress []
does not, one might say, hide elephants ih rnouseholes ."                 Uhitman v.
Am. Trucking assocs • • 531 U.S. 457 (2001) .


''[S]ince the state court has already determined the FSIA [§1605A]
issues, such determination has preclusive effect in federal court
under principle of     rn    judicata."      Gupta v. Thai Airuays, 487 F.3d
759 (9th Cir . 2007).


By logical extension, the 5th Circuit's Prada 0pinion confirms the same principle;
that, no distiction may be made (certainly not by the Special ~.aster) between
registered judgments and rendered judgments.    Unless/until· the U.S. Supreme
Court intervenes and resolves the ~ ircuit~splii that presently exists (on §1963
matters), the Special Master should be held bound by the rules of. the federal
circuit from which Asemani's claim for eoo.pensation originates; the 5th Circuit.


                                      -21-
  Case: 2:21-cv-04098-EAS-KAJ Doc #: 1 Filed: 08/05/21 Page: 23 of 24 PAGEID #: 23


n[A] litigation once pursued to judgment shall be as conclusive of
the rights of the parties in every court as in that where the
judgment was rendered[.       That is] a useful means of ending
litigation by making[]~ judicata [] a·part of national
jurisprudence.n []      Judgments thereby gain nationwide force. "
Durfee v Duke, ~75 U. S. 106 £1963•.


See also   magnolia v. Hunt, 320 U. S . 430 (1943):


      "Rights judicially established in any part of the nation
                   are given nation-wide. application."


The Special Master may not be permitted to curtail such rights,
without having a mandate from Congress.




                                        -22-
              Case: 2:21-cv-04098-EAS-KAJ Doc #: 1 Filed: 08/05/21 Page: 24 of 24 PAGEID #: 24




     WHEREFORE, premises considered, and for the foregoing reasons,
     Asemani respectfully requests of the Honorabel Court, to;


     --Docket/file his complaint;


     --Afford him an opportunity to amend his complaint if the Court
             locates any curable flaw in the same;


     --Once the case is fully briefed, grant Asemani relief in the form
             of decalring his right to compensation as it realtes to the
                         1
             §20144 s "U.S. district court final judgment" requisite;


     --Instruct the Special Master to entertain a prospective application
             to the Fund, from Asemani, and to declare him eligible for
             compensation on the bas.is of the final judgment he has from
             the U.S. district Court for the Northern District of Texas; and to


     --Grant Asemani
             appropriate.

         JULY
         ·-· ....-.-....-
                       26       2021
                         ....~·-··-·•·...
 I   5   •   ••••••••••••••••••••• a ........................... •                •   I   ..... f   a •••• •   •••••




                                            §.R_OR~-- -~F_F ~Jl~YJ]'
1, Billy G. Asemani, tile affiant herein, heij>y attest                and   certify that all           the
statements that I '1Qve made in this complaint are true to the best of my knowledge,
and that tae exhibits attached hereto are authentic, true, and accurate.     "   ,.,/)_

......................~·~······@·············.....········••0£746-L,-~-
                                                                                                    B.G. Asemani
                                                  -23-
